DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 09/22/2021. Claims 1, 9 and 14 have been amended. Claim 21has been added and claim 15 has been canceled. Currently, claims 1-14 and 16-21 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 8-11, filed 09/22/2021, with respect to the rejection(s) of claims 1-6, 9, and 13-20 rejected under 35 U.S.C. § 103 as being unpatentable over Zhu et al. (U.S. Pat. App. Pub. No. 2008/0151238, hereinafter “Zhu”) in view of Raicu et al. (U.S. Pat. App. Pub. No. 2012/0257196, hereinafter known as “Raicu’”), and claims 7, 8, and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Raicu, and further in view of Zanni et al. (U.S. Pat. App. Pub. No. 2006/0063188, hereinafter known as “Zanni”), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With regards to claim 1, 9 and 14, the prior art of record does not specifically teach or fairly suggest, a device comprising one or more first elements wherein the said one or more first elements include a spherical lens configured to shape an area of light on a first dispersive element of the one or more dispersive elements and one or more manipulating elements for manipulating the spherical lens to generate a trajectory on the first dispersive element corresponding to the multiphoton excitation area.
2.	The closest art of record teaches the following;
	Raicu discloses a telescope 139 that expands and transmit a pulsed beam of light 138 towards a multi-beam generator 140 [0051]. The reference does not specifically disclose the use of a spherical lens or one or more manipulating elements for manipulating the said spherical lens to generate a trajectory on the first dispersive element corresponding to the multiphoton excitation area.
Zhu discloses cylindrical lens 104 which directs pulsed optical radiation beams from a laser a grating 106 [0028].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884